DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
2.	Group 1.	
This application contains claims directed to the following patentably distinct species.
I.	Claims 2 and 3, directed to a species involving updating the sensed parameter group by adding or replacing one of the plurality input sensors to the sensed parameter group.
II.	Claims 4, 5, 18, and 19 directed to a species involving updating the sensed parameter group by changing the setting of the one of the plurality of input sensors by adjusting a resolution of the one of the plurality of input sensors.
III.	Claims 4, 6, 18, and 20, directed to a species involving updating the sensed parameter group by changing the setting of the one of the plurality of input sensors by adjusting a sensor range of the one of the plurality of input sensors.
IV.	Claims 4, 7, 18, and 21, directed to a species involving updating the sensed parameter group by changing the setting of the one of the plurality of input sensors by adjusting a sensor scaling value of the one of the plurality of input sensors.
Claims 4, 8, 18, and 22, directed to a species involving updating the sensed parameter group by changing the setting of the one of the plurality of input sensors by changing a sampling frequency of the one of the plurality of input sensors.
VI.	Claim 4 and 9, directed to a species involving updating the sensed parameter group by changing the setting of the one of the plurality of input sensors by changing a sampling rate of the data collector with regard to at least one of the plurality of input sensors.

The species are independent or distinct because they involves different and distinct technical features. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the distinct species require different search strategies. Findings for one species does not necessarily result in findings for the others.

3.	Group 2.
Additionally, this application contains claims directed to the following patentably distinct species.
Claims 10, 11, 23, and 24, directed to a species involving determining a sensor effectiveness value by determining an effectiveness of the sensed parameter group to determine a value of interest of the one of the pump or the fan.
B.	Claims 10, 12, and 23, directed to a species involving determining a sensor effectiveness value by determining a sensitivity of the sensed parameter group to determining a value of interest of the one of the pump or the fan.
C.	Claims 10, 13, and 23, directed to a species involving determining a sensor effectiveness value by determining a predictive confidence of the sensed parameter group to determining a value of interest of the one of the pump or the fan.
D.	Claims 10, 14, 23, and 25, directed to a species involving determining a sensor effectiveness value by determining a predictive delay time of the sensed parameter group to determining a value of interest of the one of the pump or the fan.
E.	Claims 10, 15, and 23, directed to a species involving determining a sensor effectiveness value by determining a predictive accuracy of the sensed parameter group to determining a value of interest of the one of the pump or the fan.
F.	Claims 10, 16, and 23, directed to a species involving determining a sensor effectiveness value by determining a predictive precision of the sensed parameter group to determining a value of interest of the one of the pump or the fan.

The species are independent or distinct because they involves different and distinct technical features. In addition, these species are not obvious variants of each other based on the current record.
claims 1 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the distinct species require different search strategies. Findings for one species does not necessarily result in findings for the others.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species in each group to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

5.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/           Primary Examiner, Art Unit 2857